IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,264-01


                       EX PARTE ANDRE LATAUN SMITH, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 73534-A IN THE 300TH DISTRICT COURT
                             FROM BRAZORIA COUNTY


     Per curiam. YEARY , J., filed a dissenting opinion in which KELLER , P.J., and
WALKER and SLAUGHTER , JJ., joined.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to twenty-five years’ imprisonment. He did not appeal his conviction.

        In a single ground, Applicant contends that trial counsel failed to advise him that he could

appeal the assessment of attorney’s fees in his case. See Mayer v. State, 309 S.W.3d 552, 557 (Tex.

Crim. App. 2010).

        The trial court has recommended that we modify the judgment and delete the assessment of
                                                                                                2

attorney’s fees. Relief is granted. The portion of the judgment assessing attorney’s fees in cause

number 73534 in the 300th District Court of Brazoria County is deleted.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–

Correctional Institutions Division and Pardons and Paroles Division.



Delivered: October 2, 2019
Do not publish